Exhibit 10.17
(English Translation)
 
Lease Contract at Gaoneng Street Incubating Base


No:


Party A (Lessor): Dalian Shuangde Scientific Industry and Trading Co. Ltd


Party B (Lessee): Dalian Heavy Mining Equipment Manufacturing Co., Ltd.


In accordance with << Contract Law of People’s Republic of China>> and the
relevant leasing rules and regulations of Dalian City, both parties have reach
consensus and hereby enter this contract:


Article One:                         Terms and Conditions


Party A is to let the premise at Street Gaoneng No 26 Building.


Article Two:                         Term of Lease


The term of lease is from Febuary 1, 2011 to Febuary 1, 2012, one year in
length.


Article Three                       Charges, Rent and Payment


1.           The total rental fee is RMB 270,000 , including Rent RMB 158,970,
comprehensive service fee RMB 68,130, Utilities for Heat and Conditioning RMB
42, 900. In Chinese Capital Two Seventy Thousand RMB Even.


2.           The total rental fee shall be made in two installments by Party B,
with RMB 135,000 immediate payable after signing this contract and the other
before August 1, 2011. Any extra shall be made through the riders.


3.           The deposit is   /    RMB payable at the time of contract.


4.           The utilities for water and power are at the expense of Party B,
payable to Party A in terms of << Innovation Center Water and Power Charge>>
before the 15th day of each month.


5.           The telephone line and its installation shall be arranged by Party
B at its own expense.
 
 
 
 

--------------------------------------------------------------------------------

 
 


Article Four                         Rights and Duties of Party B


1.           Party B shall legally operate business within its business scope as
approved by the Industrial and Commercial Administration Bureau.


2.           Party B has right to use the premise within the term of lease, but
in no event shall change the house structure and nature at Party B’s sole
discretion.   Any renovation by Party B is subject to Party A’s approval at
Party B’s expense. If any change made to the house structure and nature without
approval from Party A, Party B shall be liable for any resulting damage
therefrom.


3.           Any fixture made during the renovation shall be transferred to the
title of Party A at the end of lease, and is incapable of any credits to Party
B. Such fixture is not removable unless it is necessary and is permitted by
Party A.


4.           During the term of lease Party B shall not sublet or transfer the
premise to any third party. Once violation is discovered, Party A shall have
right to repossess the premise and terminate the lease. Party B shall be held
liable for any damage resulting from such violation.


5.           Party B has duty to maintain public facilities, sanitation and
security in the premise.


Article Five                          Rights and Duties of Party A


1.           Party A has duty to provide Party B with a normal working
environment, with no hindering to Party B’s business.


2.           Party A has duty to furnish each office in the premise with
lighting, 220v receptacle and heating system. Party A shall provide each floor
with water and sewage system, as well as maintenance and repairing.


3.           Party A shall have right of reimbursement for any cost and expense
that shall be on Party B.


4.           Party A has duty to assist Party B in any official lease approving
procedure.


Article Six                            Breach of Contract


1.           Any late payment of overdue rent, comprehensive service and any
other payable to Party A will result in daily penalty equivalent to 0.1% of the
overdue amount.


 
 
 

--------------------------------------------------------------------------------

 
 


Any late payment in excess of 30 days will result in Party A’s repossession of
the premise and termination of the lease, in addition to the forfeiture of
deposit.


2.           A 30 days notice to Party A is required for Party B’s early
termination. Party A shall then be entitled to any rent and charges actually
occurred, as well as the deposit.


3.           If late delivery of the premise occurs, 0.1% of the total rent will
be imposed to Party A for each day of late delivery.


4.           Any disputes arising from this contract shall be resolved through
negotiation, if failed, to the People’s court.


Article Seven                           Riders Recognized by Both Parties


None.


Article Eight


Any issues not exhausted in this contract shall be settled and supplemented
through both parties’ negotiation. Such supplemental agreement shall have the
same legal effect as this contract.


Article Nine


This contract has two original copies, each held by one party, and shall take
effective on the date of signature.


Party A (Seal):
Party B (Seal):
   
Corporate Representative (Signature)
Corporate Representative (Signature)
Seal In Red:
Seal In Red
Dalian Shuangde Scientific Industry and
Dalain Heavy Mining Equipment
Trading Co. Ltd
Manufacturing Co., Ltd.
       
Authorized Agent (Signature)
Authorized Agent (Signature)
/s/ Zhao, Dian Lang
/s/ Liu, Linlin



 



